Per Curiam,
The question for decision is very clearly brought out in the two opinions filed by the learned judge of the common pleas, the first rendered upon the rule to open the judgment against the Hepner Hair Emporium Company, and the second upon the rule for judgment for want of a sufficient affidavit of defense in the present case. The order making absolute the latter rule is the one brought up for review in this appeal, and is fully sustained by the opinion of the learned judge, in which we all concur.
Judgment affirmed.